Citation Nr: 1604962	
Decision Date: 02/09/16    Archive Date: 02/18/16

DOCKET NO.  11-21 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Karl Kazmierczak, Attorney


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel






INTRODUCTION

The Veteran served on active duty from September 2006 to January 2010.
 
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The matter was subsequently transferred to the RO in Manchester, New Hampshire.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In his July 2011 VA Form 9, the Veteran requested that he be provided with a Board hearing.  The Veteran subsequently indicated that he was requesting a videoconference hearing.  In February 2015, the Veteran failed to report to his scheduled videoconference hearing.  In September 2015, the Board found that the Veteran had not been properly notified of the scheduled hearing and remanded the case to provide the Veteran with an opportunity for the requested hearing.

On November 12, 2015, the Veteran once again failed to appear at his scheduled videoconference hearing.  The Veteran had been notified of the date of the hearing by a September 2015 letter addressed to his mailing address of record.  However, an August 2015 letter sent to the same address was returned to VA in October 2015 marked "return to sender."  Additionally, a December 2015 e-mail from the Veteran's sister indicated that the Veteran was in Japan at the time, and would remain so until March 2016.  

The Board wishes to emphasize that, "[t]he duty to assist in the development and adjudication of a claim is not a one way street." Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  "If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). Incumbent in this is the Veteran's obligation to keep VA apprised of his current address.  Nevertheless, given that the Veteran has requested a Board hearing and may not have received notice of a hearing, the Board will remand for the scheduling of an additional hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing no earlier than April 2016.  Notify the Veteran and his representative of the date and time of the hearing.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MATHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




